                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

                                                       CASE NO. 7:18-cv-00045
  JAMAL KEMO SAUNDERS,

                                       Plaintiff,      MEMORANDUM OPINION
                         v.

  CARL A. MANIS, et al.,
                                                       JUDGE NORMAN K. MOON
                                     Defendants.


       Before the Court is a motion for summary judgment filed by Defendants Hughes1 and

Matthew Roberts. Dkt. 65. Plaintiff Jamal Kemo Saunders, a Virginia inmate proceeding pro se,

brought this action against Hughes, Roberts, and others alleging violations of his constitutional

rights under the Eighth and Fourteenth Amendments. Dkt. 1. All Defendants but Hughes and

Roberts have since been dismissed from the action. Dkt. 68. Hughes and Roberts now seek

summary judgment on the grounds that Plaintiff failed to exhaust available administrative

remedies prior to initiating this action. Dkt. 65. Because the Court agrees that Plaintiff failed to

exhaust administrative remedies as required, Defendants’ motion will be granted and Plaintiff’s

suit shall be dismissed without prejudice.

                                                  Background

       Plaintiff’s complaint alleges a multitude of wrongdoing by several actors in Virginia’s

prison system, but with respect to the two remaining Defendants, Hughes and Roberts, only

Plaintiff’s retaliation claims remain relevant.




       1
           The first names of many Defendants in this action have been withheld.
       Retaliation related to sexual assault reporting

       Plaintiff alleges that on November 27, 2017, while incarcerated at Wallens Ridge State

Prison (“Wallens Ridge”), Plaintiff was sexually assaulted by Defendant Mullins during a prostate

exam that took place in the medical department at Wallens Ridge. Dkt. 1 ¶¶ 55–66. Plaintiff alleges

that he reported this sexual assault by filing an emergency grievance and by calling the Prison

Rape Elimination Act (“PREA”) hotline on December 6, 2017. Id. at 67. Plaintiff says his

grievance was “determined an emergency” the following day and referred to “institutional

investigators.” Id. ¶ 68. On December 10, 2017, Hughes and Roberts “called Plaintiff in their office

and threatened to kill Plaintiff if he did not stop cooperating in the allegations Plaintiff made

against Defendant Mullins.” Dkt. 1 ¶ 84. Plaintiff called the PREA hotline to report this alleged

retaliation by Hughes and Roberts that same day. Id. ¶ 85.

       On December 28, 2017, Hughes and Roberts again allegedly threatened Plaintiff’s life in

retaliation of him reporting the sexual assault. This time, Roberts and Hughes allegedly walked

Plaintiff into a staff office near a pod of “top tier offenders,” accosted Plaintiff with threats and

slurs, then stepped out into the pod where the inmates were congregated and stated: “this bitch in

the office, Saunders, is a snitch and is trying to fuck up Dr. Mullins family [sic] by saying [Dr.

Mullins] stuck his finger in [Plaintiff’s] asshole. Somebody need to [sic] fuck him up for me and

I got them (payment).” Id. ¶¶ 86–90.

       Plaintiff alleges that he reported this retaliation by Hughes and Roberts in several ways.

First, Plaintiff states that on December 28, 2017, he called the PREA hotline to report the

retaliation of Hughes and Roberts. Id. ¶ 94. On an unspecified date, Plaintiff said that he

“attempted to file an Emergency Grievance, but floor officers stated they couldn’t accept or sign

the grievance for processing because defendant Hughes ordered them not to take no more
grievances from Plaintiff.” Id. ¶ 97 (citing Dkt. 1-35).2 On January 3, 2017, Plaintiff alleges that

he apprised his mother, Delma Jamison, of these threats over a phone call, and that she in turn

called “Regional Administrator Paton” and “Major Anderson” of Wallens Ridge to report the

complaints, but that her entreaties for help were rejected by the officials. Id.

       On January 4, 2018, Plaintiff alleges that he “filed a compliant [sic] and request for help”

to the special investigation unit at Wallens Ridge, the American Correctional Association, and

several senior officials at Wallens Ridge. Id. ¶ 103; Dkt. 1-32. The document appears to be a letter

sent to various parties—including Rep. Bobby Scott (Va-03) and Department of Justice

attorneys—as well as Warden Manis. Dkt. 1-32. The letter states that it “is a memorandum in an

attempt to report and exhaust the Administrative Remedies within the Department of Corrections

and its associates to seek appropriate relief … .” Id. at 2. The letter then provides a detailed account

of the above-relayed facts. Id. Plaintiff alleges that he could find no further administrative remedy

he could realistically exhaust before he would be “seriously injured or killed.” Dkt. 1 ¶ 109.

       Under a section of the complaint titled “Exhaustion of Legal Remedies,” Plaintiff provides

that he “filed Grievances” on Hughes, Roberts, and others on November 28, 2017, for “retaliation

and threats.” Id. ¶ 123 (citing Dkt. 1-34, 1-35). The exhibits referenced in this allegation are

emergency grievances filed by Plaintiff. Dkt. 1-34, 1-35. One recevied a response on December

10, 2017, and on the other, as discussed above, Plaintiff wrote “staff refused to accept by staff per

L.T. Hughes and Sgt. Roberts orders.” Id.




       2
          Exhibit 35 of Plaintiff’s complaint appears to be the emergency grievance allegedly
rejected improperly by prison staff. It is dated December 27, 2019. Dkt. 1-35.
         Further retaliation by Hughes

         Plaintiff alleges that during this same time period, he was advocating on behalf of himself

and other inmates for more recreation time, and for greater transparency and consistency by guards

in denying recreation time to inmates. Dkt. 1 ¶¶ 99–100. On January 3, 2018, in response to this

advocacy and his aforementioned sexual assault reporting, Hughes and former Defendant Porsche,

another Wallens Ridge guard, “both threatened to ‘cut and kill’ Plaintiff when ‘his celly is gone

and make it look like a fucking suicide.” Id. ¶ 101. With Plaintiff in the room, the two guards

called former Defendant Stallard, a Wallens Ridge inmate, and “told the other offender to ‘spread

the word Plaintiff is an ATF informant and needed to be killed.’” Id. ¶ 102. Because Plaintiff had

in fact been an ATF informant, he took this threat particularly seriously. Plaintiff states that he

reported this incident to the PREA hotline that day. Id.

         Other exhaustion attempts

         Defendants state that Plaintiff also submitted two regular grievances regarding this alleged

retaliation by Hughes and Roberts. First, on January 22, 2018, Plaintiff filed a regular grievance

stating that Warden Manis failed to investigate his sexual assault complaints and that he had been

retaliated against by Hughes and Roberts for pursuing these complaints. Dkt. 66 at 3. According

to Defendants, this complaint was rejected at intake because the grievance “specifically requested

that the ‘informal complaint and this grievance be returned to the Warden (Manis) for intake and

the opportunity to informally resolve the complaint against him,’” and so prison officials

interpreted this as a Request for Services rather than a grievable injury. Dkt. 66 at 3 (citing Dkt.

66-1).

         Second, on March 15, 2018, Plaintiff filed another regular grievance in which he

complained of retaliation by Hughes and Roberts, among other issues. Dkt. 66 at 3. However, this
came over a month after initiating the present action, and in any event, it was rejected for

insufficient information and Plaintiff pursued it no further. Id. at 3. Separate from these two regular

grievances identified by Defendants, Plaintiff alleges that he filed a third regular grievance on June

14, 2018, nearly six months after initiating the present suit, complaining of retaliation by Hughes.

Dkt. 72-11. Plaintiff states that this final grievance served to exhaust his administrative remedies

as of June 26, 2018, when “his grievance appeal to level II was upheld/denied.” Dkt. 72 at 8 (citing

Dkt. 72-11).

       Procedural history

       Plaintiff initiated the present suit on January 31, 2018. Dkt. 1. On April 17, 2019,

Defendants Hughes, Roberts, Porsche, and Harris submitted a motion for summary judgment based

on Plaintiff’s alleged failure to exhaust. Dkt. 65. Shortly thereafter, the Court granted Plaintiff’s

motion to voluntarily dismiss several Defendants from the action, leaving only Hughes and

Roberts. Dkt. 68. Plaintiff submitted his opposition to Defendants’ motion on May 9, 2019, to

which Defendants did not reply. Dkt. 72. The motion is ripe for disposition.

                                              Legal Standard

       Federal Rule of Civil Procedure 56(a) provides that a court should grant summary judgment

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” “As to materiality ... [o]nly disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In order to preclude

summary judgment, the dispute about a material fact must be “‘genuine,’ that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id.; see also JKC

Holding Co. v. Washington Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001). If, however,
the evidence of a genuine issue of material fact “is merely colorable or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at 250. In considering a

motion for summary judgment under Rule 56, a court must view the record as a whole and draw

all reasonable inferences in the light most favorable to the nonmoving party. See, e.g., Celotex

Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).

A plaintiff may not amend a complaint through argument in a brief opposing summary

judgment. Cloaninger v. McDevitt, 555 F.3d 324, 336 (4th Cir. 2009).

                                               Exhaustion

       The PLRA provides that “[n]o action shall be brought with respect to prison conditions

under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory under the PLRA and ... unexhausted claims

cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter v. Nussle, 534

U.S.   516,    524   (2002)).    “‘[T]he   language     of section 1997e(a) clearly   contemplates

exhaustion prior to the commencement of the action as an indispensable requirement, thus

requiring an outright dismissal [of unexhausted claims] rather than issuing continuances so that

exhaustion may occur.’” Carpenter v. Hercules, No. 3:10-cv-241, 2012 WL 1895996, at *4 (E.D.

Va. May 23, 2012) (quoting Johnson v. Jones, 340 F.3d 624, 628 (8th Cir. 2003)). The exhaustion

requirement “allow[s] a prison to address complaints about the program it administers before being

subjected to suit, reduc[es] litigation to the extent complaints are satisfactorily resolved, and

improve[es] litigation that does occur by leading to the preparation of a useful record.” Jones, 549

U.S. at 219.
       A prison official has the burden to prove an inmate’s failure to exhaust available

administrative remedies. Jones, 549 U.S. at 216. An inmate’s failure to follow the required

procedures of the prison’s administrative remedy process, including time limits, or to exhaust all

levels of administrative review is not “proper exhaustion” and will bar the claim. Woodford v. Ngo,

548 U.S. 81, 90 (2006). However, “an administrative remedy is not considered to have been

available if a prisoner, through no fault of his own, was prevented from availing himself of

it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). “[W]hen prison officials prevent inmates

from using the administrative process ... the process that exists on paper becomes unavailable in

reality.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Once a defendant presents evidence of

a failure to exhaust, the burden of proof shifts to the inmate to show, by a preponderance of the

evidence, that exhaustion occurred or administrative remedies were unavailable through no fault

of the inmate. See, e.g., Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir. 2011).

       VDOC Operating Procedure (“OP”) § 866.1, Offender Grievance Procedure, is the

mechanism used to resolve inmate complaints. It requires that, before submitting a formal

grievance (also known as a “regular grievance”), the inmate must demonstrate that he has made a

good faith effort to resolve the grievance informally through the procedures available at the

institution to secure institutional services or resolve complaints. If the informal resolution effort

fails, the inmate must initiate a regular grievance by filling out the appropriate form. Prior to

reviewing the substantive claims of the grievance, prison officials conduct an “intake” review of

the grievance to ensure that it meets the published criteria for acceptance. If the grievance does not

meet the criteria for acceptance, prison officials complete the “intake” section of the grievance and

return it to the inmate. The inmate may seek review of the intake decision by sending the grievance
form to the Regional Ombudsman. On the other hand, if the grievance meets the criteria for

acceptance, it is logged on the day it is received.

       There are three levels of review for an accepted regular grievance. The Facility Unit Head

of the facility in which the inmate is confined is responsible for Level I review. A dissatisfied

inmate may appeal to Level II, which is conducted by the Regional Administrator, the Health

Services Director, or the Chief of Operations for Offender Management Services. The Level II

response informs the offender whether he may pursue an appeal to Level III, which is the final

level of review.

       Evidence provided by both Plaintiff and Defendants demonstrates that nearly all grievances

filed by Plaintiff prior to initiating the present suit were emergency grievances, not regular

grievances. Dkt. 66 at 5 (citing Dkt. 1-34, 1-35). Defendants argue that this distinction matters

because while grievances are “processed through the administrative grievance process,” an

emergency grievance can be accepted and immediately responded to by a staff member. Dkt. 66

at 5. See OP 866.1(IV)(O). An emergency grievance does not suffice for exhaustion purposes

under the OP, which states in pertinent part:

               An offender meets the exhaustion of remedies requirement only when a
       Regular Grievance has been carried through the highest eligible level of appeal
       without satisfactory resolution of the issue. ... Submission of
       an Emergency Grievance does not satisfy the exhaustion of remedies requirement;
       the offender must submit the issue on a Regular Grievance if not satisfied with
       the Emergency Grievance response. The exhaustion of remedies requirement will
       be met only when the Regular Grievance has been appealed through the highest
       eligible level without satisfactory resolution of the issue.

OP 866.1. Furthermore, the filing of an emergency grievance would not make the regular

grievance process unavailable or otherwise preclude an inmate from seeking informal resolution,

filing a regular grievance, or appealing an unfavorable disposition through available levels of

review. This distinction is consistent with the respective purposes of regular grievances and
emergency grievances. See OP 866.1(VII). An emergency grievance is designed to elicit lower-

level prison staff’s response within eight hours to remedy an immediate risk of serious personal

injury or irreparable harm. Id. Particularly important for exhaustion purposes, an emergency

grievance is not processed or appealed in a way that would provide notice to administrative staff,

like a warden, regional administrator, or a deputy director, which is an objective of OP 866.1.

       The three regular grievances submitted by Plaintiff do not satisfy exhaustion requirements

either. The first of these was rejected at intake and thus cannot be said to satisfy exhaustion

requirements. Dkt. 66 at 3; OP 866.1(VI)(B). It appears that perhaps this grievance was

erroneously interpreted as a Request for Service, but it makes no difference here. OP

866.1(VI)(B)(5) provides: “If an offender wishes a review of the intake decision on any grievance,

they may send the Regular Grievance form within five calendar days of receipt to the appropriate

Regional Ombudsman for a determination.” There is no indication Plaintiff appealed this intake

decision.

       The other two grievances—submitted on March 153 and June 14, 2018—fail because

Plaintiff did not file them until after initiating the present complaint on January 31, 2018.

Administrative exhaustion is premised on the idea that inmates and officials should seek to resolve

issues prior to initiating an action, and so administrative remedies sought after the complaint is

filed are irrelevant. Jones, 549 U.S. 199, 202 (2007) (“the PLRA … requires prisoners to exhaust

prison grievance procedures before filing suit”). Because of this, Plaintiff cannot demonstrate

exhaustion based on steps he took months after the complaint was filed.



       3
          Even if this grievance had been submitted prior to the complaint, it would still have
failed for exhaustion purposes. A grievance staff member returned it to Plaintiff on March 28,
2018, requesting that Plaintiff provide more information (specifically, “How you are being
retaliated against, etc.”) within five days. Dkt. 66 at 3. Plaintiff did not provide further
information. Id.
       Plaintiff claims in his complaint that part of his exhaustion attempts were frustrated by

prison officials, because, on an unspecified date, he “attempted to file an Emergency Grievance,

but floor officers stated they couldn’t accept or sign the grievance for processing because defendant

Hughes ordered them not to take no more grievances from Plaintiff.” Dkt. 1 ¶ 97; Dkt. 1-35

(alleged emergency grievance, dated December 29, 2017); Kaba, 458 F.3d at 684 (“[W]hen prison

officials prevent inmates from using the administrative process ... the process that exists on paper

becomes unavailable in reality.”). However, Plaintiff claims he was attempting to submit an

emergency grievance, not a regular grievance. Dkt. 1 ¶ 97. As discussed above, whether or not this

form was improperly rejected at intake, it would have been ineffective to exhaust Plaintiff’s

administrative remedies here. OP 866.1(VII). Thus, this complaint does not excuse his failure to

exhaust.

       Finally, the Court also recognizes that Plaintiff may have genuinely feared for his life when

foregoing administrative exhaustion, but there were more appropriate options for Plaintiff rather

than prematurely filing a section 1983 complaint seeking compensatory and injunctive relief. Dkt.

1 at 18–19; see Horton v. Kopp, No. CV PWG-16-3086, 2018 WL 1243537, at *7 (D. Md. Mar.

9, 2018) (dismissing for failure to exhaust when Plaintiff initiated the complaint “in fear for

his life, while continuing to exhaust his administrative remedies with the state of Maryland”);

Robinson v. Sowell, No. 516-cv-01876JMCKDW, 2016 WL 3769766, at *2 (D.S.C. June 21, 2016)

(“Plaintiff’s assertion that he did not exhaust because his situation is an emergency does not

excuse the lack of exhaustion”). In fact, Plaintiff availed himself of several such options, including

the emergency grievance procedure on several occasions.4



       4
         These alternative efforts by Plaintiff also included filing for a Temporary Restraining
Order in a separate action to enjoin Defendants’ retaliation, which Plaintiff later voluntarily
dismissed. Saunders v. Kiser, et al., No. 7:18-cv-00012 (W.D. Va.).
       In sum, Plaintiff has failed to exhaust the administrative remedies available to him at

Wallens Ridge prior to initiating this suit. Emergency grievances do not suffice for exhaustion

purposes, and the only regular grievance Plaintiff filed prior to initiating the suit was rejected at

intake. Regular grievances filed after initiating a suit cannot cure Plaintiff’s exhaustion

shortcomings, nor can his claims of exigency.

                                                Conclusion

       For the foregoing reasons, Defendants have demonstrated that Plaintiff failed to exhaust

administrative remedies available to him prior to initiating this action, and so their motion for

summary judgment shall be granted. An appropriate order shall issue.

       Entered this _14th day of April, 2020.
